Citation Nr: 0119372	
Decision Date: 07/26/01    Archive Date: 07/31/01	

DOCKET NO.  99-20 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical care from December 28, 1998, to January 1, 
1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran apparently had active service from June 1958 to 
November 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Bay Pines, 
Florida, that denied payment or reimbursement for private 
medical care at Helen Ellis Memorial Hospital from December 
28, 1998, to January 1, 1999.


FINDINGS OF FACT

1.  The veteran received private medical care from December 
28, 1998, to January 1, 1999, at Helen Ellis Memorial 
Hospital for a septic left shoulder.

2.  Payment or reimbursement of the cost of private medical 
care provided at Helen Ellis Memorial Hospital from December 
28, 1998, to January 1, 1999, was not authorized.

3.  VA facilities were feasibly available to provide the 
veteran the care he received at Helen Ellis Memorial Hospital 
from December 28, 1998, to January 1, 1999.


CONCLUSION OF LAW

The criteria for reimbursement or payment for the cost of 
private medical care from December 28, 1998, to January 1, 
1999, have not been met.  38 U.S.C.A. §§ 1701, 1703, 1710, 
1728 (West 1991); Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 17.52, 17.53, 17.54, 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
VCAA.  In this regard, the veteran and his representative 
have been provided a statement of the case informing them of 
what is necessary to establish entitlement to payment or 
reimbursement for the veteran's private medical expenses from 
December 28, 1998, to January 1, 1999, as well as what 
evidence was considered and how the determination was arrived 
at.  Private medical records relating to that treatment have 
been obtained and the veteran has been afforded a personal 
hearing.  There is no indication that any additional evidence 
exists or that further notification is required.  Therefore, 
the Board concludes that the VA has complied with the VCAA.

It is not asserted that the VA authorized the veteran's 
private medical care from December 28, 1998, to January 1, 
1999, in advance.  During the veteran's personal hearing, at 
page 3, he indicated that at the time he was admitted to 
Helen Ellis Memorial Hospital on December 28, 1998, he had 
called a VA facility and spoken to a doctor to advised him to 
go to the hospital and that there was no problem.  The advice 
of a doctor to go to a non-VA hospital is not the specific 
type of authorization contemplated in the regulation.  Smith 
(Thomas) v. Derwinski, 2 Vet. App. 378, 379 (1992).  There is 
no other assertion that the private care was authorized in 
advance and private records, dated December 31, 1998, reflect 
that the VA had not authorized the care.  Therefore, there is 
no evidence that the private hospital care was authorized in 
advance.  

Rather, it is asserted that the veteran was permanently and 
totally disabled due to service-connected disability and that 
his condition on December 28, 1998, was emergent and VA 
facilities were not feasibly available.  

The record indicates that the veteran is permanently and 
totally disabled due to service connected disability.  In 
addition, in order for the veteran to receive payment or 
reimbursement for expenses of private medical care not 
previously authorized, the care must have been rendered in an 
emergency of such nature that delay would have been hazardous 
to the veteran's life or health and VA or other Federal 
facilities were not feasibly available and an attempt to use 
them beforehand or obtain prior VA authorization for the 
services would not have been reasonable, sound, wise or 
practicable, or treatment had been or would have been 
refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

A December 28, 1998, private medical record reflects that the 
veteran was seen with left shoulder complaints.  He was 
wearing a sling.  There was large swelling in the anterior 
portion of the shoulder with probable effusion.  X-rays 
revealed several loose fragments of bone.  His left shoulder 
was aspirated.  He was then admitted to the hospital where a 
nephrologist was consulted to prepare the veteran for surgery 
the following day.  On December 29, 1998, an arthrotomy of 
the left shoulder with debridement and osteotomy acromion was 
performed.  

A December 30, 1998, private hospital record reflects that 
the veteran had been evaluated approximately three weeks 
before at the VA hospital with X-rays which were negative.  
He had been treated with anti-inflammatory medication.  
Initially he had done better but then had a progressive 
worsening during the last week.  A December 31, 1998, private 
hospital record reflects that the veteran was not covered by 
any VA benefits.  On January 1, 1999, the veteran was 
discharged.  The record reflects that the veteran was 
hospitalized at Helen Ellis Memorial Hospital from December 
28, 1998, to January 1, 1999.

An April 1998 determination by a VA physician reflects that 
the veteran's claim for payment or reimbursement of the 
veteran's unauthorized private physician's services, from 
December 28, 1998, to January 1, 1999, was denied because it 
was nonemergent and because VA facilities were feasibly 
available.  A June 1999 determination by a VA physician 
indicates that the claim for unauthorized private hospital 
services, from December 28, 1998, to January 1, 1999, was 
disapproved because VA facilities were available for the 
scheduled procedure and the nearest VA facility to the 
veteran's place of residence was at Bay Pines which was a 
distance of 35 miles.  This facility was open and available 
to treat the veteran.  

Although the veteran has indicated, by testimony and 
statements, that he had been seeking treatment at a VA 
facility but his condition had not been treated and therefore 
VA facilities were not feasibly available, the record 
reflects that the veteran had sought treatment at a VA 
facility approximately three weeks prior to his 
hospitalization on December 28, 1998, and initially responded 
to treatment provided at that facility.  The record does not 
indicate that the veteran attempted to use VA facilities on 
December 28, 1998, but rather was receiving private medical 
care by a private physician on that date and from that office 
traveled to a private hospital for admission.  The record 
indicates that VA facilities were open and available and 
located only 35 miles from the veteran's home.  

There is no competent medical evidence that indicates that a 
VA facility was not available to the veteran and not able to 
provide the veteran the medical care he received at Helen 
Ellis Memorial Hospital from December 28, 1998, to January 1, 
1999.  Neither is there any evidence that indicates that the 
veteran would have been unable to seek treatment at the VA 
facility in Bay Pines on December 28, 1998.  Since there is 
no competent evidence that supports the conclusion that a VA 
facility was not feasibly available to provide the veteran 
the necessary medical care on December 28, 1998, and there is 
competent medical evidence that a VA facility was available 
35 miles from the veteran's home to provide him the necessary 
medical care on December 28, 1998, a preponderance of the 
evidence is against a finding that a VA facility was not 
feasibly available.  

Further, there is no indication that an attempt to use the VA 
facility at Bay Pines beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or that treatment 
had been or would have been refused.  Therefore, the veteran 
does not meet one of the criteria for reimbursement or 
payment of unauthorized medical expense under the provisions 
of 38 U.S.C.A. § 17.120.  Since the evidence reflects that 
the veteran did not meet all of the criteria for payment or 
reimbursement of unauthorized medical expenses and since the 
evidence reflects that the private medical care was not 
authorized, a preponderance of the evidence is against the 
claim for payment or reimbursement.


ORDER

Reimbursement or payment for the cost of private medical care 
from December 28, 1998, to January 1, 1999, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

